Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-19 are allowable. The restriction requirement of Group II, as set forth in the Office action mailed on 05/13/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claim 20 is withdrawn.  Claim 20, directed to a method is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A coil component comprising: a winding core; and a first wire and a second wire that are spirally wound around the winding core, that have substantially the same number of turns, that are not electrically connected to each other, and that have a twisted portion at which the first wire and the second wire are twisted together, wherein the twisted portion is wound around the winding core such that layers are formed, and a twist pitch of the twisted portion at a turn in a first layer differs from a twist pitch of the twisted portion at a turn adjacent thereto in a second layer.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “that have a twisted portion at which the first wire and the second wire are twisted together, wherein the twisted portion is wound around the winding core such that layers are formed, and a twist pitch of the twisted portion at a turn in a first layer differs from a twist pitch of the twisted portion at a turn adjacent thereto in a second layer” in combination with the other claim limitations. 
Regarding independent claim 20, the prior art fails to teach or suggest, alone or in combination:
A method of manufacturing a coil component, the method comprising: preparing a winding core; preparing a first wire and a second wire;  - 28 -a first winding operation of spirally winding the first wire and the second wire around the winding core after the first wire and the second wire are twisted together; and a second winding operation of spirally winding the first wire and the second wire around the winding core while the first wire and the second wire are twisted together such that the first wire and the second wire are stacked on the first wire and the second wire that are wound during the first winding operation, wherein a twist pitch of the first wire and the second wire that are twisted during the second winding operation differs from a twist pitch of the first wire and the second wire that are twisted during the first winding operation.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein a twist pitch of the first wire and the second wire that are twisted during the second winding operation differs from a twist pitch of the first wire and the second wire that are twisted during the first winding operation” in combination with the other claim limitations. 
Cited Prior Art
Codos (US 5868383) teaches relevant art in Fig. 3-7.
Sasaki et al (US 7051770) teaches relevant art in Fig. 2-18.
Baltisberger et al (US 2013/0299250) teaches relevant art in Fig. 1-6.
TOMONARI et al (US 2014/0167903) teaches relevant art in Fig. 1-25.
HASHIMOTO et al (US 2017/0294264) teaches relevant art in Fig. 1A-2.
Kobayashi et al (US 2018/0166204) teaches relevant art in Fig. 1A-20.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848